Citation Nr: 1308741	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability.

2.  Entitlement to service connection for a gastrointestinal disability. 

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disability, claimed as depression.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to a gastrointestinal disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to November 28, 2012 and in excess of 70 percent from November 28, 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) from October 2009, October 2010, and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in  Lincoln, Nebraska.  

These matters were previously before the Board in April 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The RO styled the claim for compensation for a gastrointestinal disability as one issue, but adjudicated it under two different bases.  For purposes of clarity, the Board has bifurcated the claim into two issues, one for service connection and one for compensation under 38 U.S.C.A. § 1151.  The Board has also restyled the claim for depression in the same manner.

The  issue of entitlement to a heart disability due to ionizing radiation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  In this regard, the Board notes that in December 2011, VA received correspondence from Dr. R.W., dated in December 2011, which reflected his opinion that large dose ionizing radiation at a young age would put the Veteran at a significant risk of premature CAD (coronary artery disease) and would contribute to the Veteran's 1987 myocardial infarction and subsequent atherosclerotic problems.  In June 2012, the Veteran submitted a claim for residuals of radiation exposure.  In July 2012, VA informed the Veteran that he needed to specify a disability and that no further action would be taken unless VA received additional information as to a specific disability allegedly caused by radiation exposure.  In October 2012, VA acknowledged receipt of the December 2011 correspondence from Dr. R.W, but indicated that VA would not take further action until the Veteran indicated his intent with regard to the December 2011 correspondence.  Based on the foregoing, it seems clear to the Board that the Veteran has filed a claim for entitlement to service connection for a heart disability due to ionizing radiation, and the RO should handle it accordingly.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to November 28, 2012 and in excess of 70 percent from November 28, 2012, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office. 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a gastrointestinal disability caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a gastrointestinal disability casually related to, or aggravated by, active service. 

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has an acquired psychiatric disability, to include depression, caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has an acquired psychiatric disability, separate and apart from PTSD, casually related to, or aggravated by, active service. 

5.  There has been no demonstration by competent and credible lay evidence of record that the Veteran has a mental disability caused by, or aggravated by, a service-connected disability. 

6.  The Veteran is less than credible with regard to the onset of his current back disability. 

7.  The earliest clinical evidence of a back disability is approximately 30 years after active service.

8.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran has a back disability, casually related to, or aggravated by, service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).

2.  A gastrointestinal disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304 (2012).

3.  The criteria for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disability, to include depression, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).

4.  An acquired psychiatric disability, separate and apart from PTSD, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.310 (2012).

5.  A back disability, to include multilevel degenerative spondylosis, spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxation of the cervical, thoracic lumbar spine, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in October 2008 and January 2009. 

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The claims file includes a January 2004 National Personnel Records Center (NPRC) response to a request for service treatment records (STRs).  It reflects that the records are fire-related and there are no STRs or SGO's (Surgeon General Office) records.  When records in government custody are lost or destroyed, VA has a heightened duty to assist the claimant in developing the claim. See Russo v. Brown, 9 Vet, App. 46, 51 (1996).  A June 2005 NPRC response to a request for morning reports for the Veteran, for January through May 1954, reflects that no records are available.  An April 2009 formal finding of unavailability of service records is also of record, and notes that there are no records available.  

The Veteran was afforded VA examinations/opinions in February 2012 and November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinions obtained in this case are adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file.  They consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinions proffered.  

The Veteran has indicated that he injured his back post-service in 1967, and was told, at that time, that surgery was needed, although he did not have it done.  Examination and treatment records from 1967 are not associated with the claims file and the Veteran has not provided VA with authorization to obtain them, despite VCAA notice.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

38 U.S.C.A. § 1151

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of hospital care, medical or surgical treatment, upon which the claim is based, to the Veteran's condition after such care or treatment has stopped. 38 C.F.R. § 3.361(b) (2012). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the Veteran's, or in appropriate cases the Veteran's representative's, informed consent, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Back disability

The Veteran has a diagnosis of advanced multilevel degenerative spondylosis, spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxation of the cervical, thoracic lumbar spine; thus, an element of entitlement to service connection, a current disability, has been met. 

A second element of entitlement to service connection is an in-service injury or disease.  As noted above, the Veteran's STRs are unavailable.  The Veteran avers that while in service, in 1954, he fell off the wing of an F-84 aircraft and onto the ground.  The Veteran avers that he has had a continuity of symptoms since service. 

When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
The Board finds that the Veteran is less than credible with regard to back pain or other back symptoms since service.  The Board acknowledges that the Veteran may have fallen off a plane in service, and the absence of STRs is not fatal to the Veteran's claim; however, the Board finds that the clinical evidence of record is against a finding of symptoms being present since service. 

The earliest clinical evidence of back pain is in 1987, approximately 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A December 1987 private chiropractic clinic record reflects that the Veteran sought treatment for his back.  He noted that the symptoms appeared on December 9, 1987 and that he had previously had the same or similar condition in February 1986.  The report is negative for any back injury in service or for reference to any pain since service.  The Board finds that if the Veteran had had pain since service or had a back injury in service, it would have been reasonable for him to have reported it, and for it to have been noted, in the records; it is not.

A January 1988 private chiropractic clinical record reflects that the Veteran sought treatment for low back pain radiating to the left leg and buttocks.  The report is negative for any back injury in service or for reference to any pain since service.  

July and August 1991 private records reflect that the Veteran had an accident in July 1991 and began treatment in July 1991.  The type of accident was noted to be workman's compensation and related to stepping across something and a fall.  The treatment was chiropractic adjustment.  The reports are negative for any back injury in service or for reference to any pain since service.  

The claims file includes an April 2000 VA primary care assessment record.  The record reflects that the Veteran was becoming a patient into the VA system (vesting).  The Board finds that if the Veteran had had a back injury in service, and had had pain since service, it would have been reasonable for him to have reported such when he was becoming a VA patient.  To the contrary, the Veteran noted that he fell off an aircraft in 1954, but did not have any injuries at that time.  In addition, and importantly, he noted that he had a back injury in 1967, which was ten years after separation from active service.  He reported that at that time he was told that he needed surgery and he refused to have it.  

The Board notes that in April 2000, when making a statement as to a 1967 post-service back injury, the Veteran had not yet filed a claim for VA compensation for his back.  It was not until 2008 that the Veteran filed a claim for a back disability.  The Board finds that the statement made in 2000 for non-compensation purposes is more credible than that made later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

A February 2004 VA clinical record reflects that the Veteran reported that he had constipation which was causing some back pain.  The record is negative for any other complaints of back pain, or any reference to pain since service, or a back injury in service.

In March 2004, the Veteran filed a claim for a left shoulder disability.  At that time, he contended that he had injured his left shoulder when he fell off a plane in service.  He reported that he had been treated for a left shoulder condition in service, but his report was negative for any mention of a back injury or back pain since service.  The Board finds that if the Veteran had injured his back in service, and had continual pain, it would have been reasonable for him to have noted it in March 2004; he did not.  

Based on the record as a whole, as discussed above, the Board finds that the Veteran is less than credible with regard to the onset date of any current back disability.  

A September 2010 VA record reflects an assessment of "back pain - most likely secondary to having fallen off plane in military and has pain since then; chronic, sees a chiropractor monthly."  The Board finds this assessment is not probative as it is based on the self reported, and unsubstantiated, history of the Veteran without a review of the claims file, to include the statement as to a 1967 injury or a 1991 injury at his civilian employment.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant); see also LeShore v. Brown, 8 Vet. App. 406 (1996). 
 
Correspondence dated in March 2011 from Dr. R.M., chiropractor, reflects that the Veteran has been a patient of his since 1987.  It was noted that he was being treated for spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxation of the cervical, thoracic lumbar spine and pelvis.  Dr. R.M. did not provide an etiology for the back disabilities.

A November 2012 VA examination report is of record.  The examiner opined that it is less likely as not that the Veteran's current back disability is related to, or had its onset, in service.  The examiner opined that the evidence of record does not support the Veteran's claim that he has had pain since a fall in service.  The examiner noted that primary care records in 2000 are silent for any back condition.  He also noted that a 2001 record reflects that low back pain with urinary symptoms likely from prostatitis, records from 2001 and 2002 are silent for any back condition, and clinical records note back pain since 2005.  He also noted that an April 2000 record notes that the Veteran reported no injury when he fell off an aircraft in service.  

The Veteran has not been shown to have the experience, training, or education to render a competent medical opinion.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); however, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of his current back disabilities.  In this regard, the Board notes that the Veteran has been diagnosed with various disabilities of the spine (e.g. advanced multilevel degenerative spondylosis, spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxation of the cervical, thoracic lumbar spine).  The difference between the medical conditions and their etiologies is not within the realm of knowledge of the lay person.  

In sum, there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current back disability causally related to active service.  While the Veteran may have fallen off a plane in service, there is no competent credible evidence that he sustained an injury at that time.  Even if the Veteran did sustain an injury in service, there is no competent credible evidence that he has a current back disability related to such an injury.

Based on the evidence of record, the Board finds that service connection for a back disability is not warranted.  The Board has considered the benefit of the doubt rule, but finds that it is, therefore, not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Gastrointestinal Disability

The Veteran underwent surgery for a hernia repair (umbilical herniorrhaphy) on February 26, 2007 at a VA Nebraska-Western Iowa Heath Care System facility.  

A February 28, 2007 VA general surgery inpatient attending note is of record.  It reflects the following:

[y]esterday at operation we found a through-and-through perforative injury in the left colon with local spillage.  This injury was secondary to a trocar (10 mm, I believe) placed in the left mid abdomen.  I believe it was not recognized at his primary operation (Mon, 2.26) because at that time the injury probably contained entirely within the retroperitoneal portion of the left colon.

The record further reflects that a resection and anastomosis was performed because of the "relatively short interval between the injury and reoperation, the relatively small amount of spill and the small localized region of early peritonitis, and the performance of even a loop colostomy would have required a much more extensive mobilization of the left colon than an end-to-end anastomosis --such mobilization would have required more incision, dissection, blood loss, or time, etc than seemed reasonable in the case of the Veteran who was a morbidly obese patient, and the overall stability and good health of the Veteran." 

The February 2007 record also notes that the VA physician explained to the Veteran's family about the mechanism of the trocar injury.  He stated that "this was a technical error of the operation, and that we as surgeons were responsible for this error.  I apologized to them that this complication occurred."  The physician also noted that he spoke to the Veteran and "explained to him what had happened, including a statement of our responsibility for this complication and my apology for its occurrence."

The evidence of record includes a "Consent for Treatment/Procedure" signed by the Veteran on January 16, 2007.  It reflects that the Veteran would be undergoing a procedure to repair an umbilical hernia via laparoscope.  A known risk of the surgery was noted to be injury to nearby structures including the bowels.

Also of record is a "Consent for Surgery, Administration of Anesthetics, and/or Diagnostic/Therapeutic Procedures" dated at 10:00 on February 26, 2007.  The Veteran consented to a laparoscopic, possible open, ventral hernia repair for the diagnosis.  It was noted that it was treatment of an abdominal umbilical hernia, with a procedure site of the anterior abdomen. 

Based on the foregoing, the Board finds that the Veteran gave informed consent to the February 26, 2007 surgery.  Thus, in order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must have an additional disability which was the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.

As noted above, a resection and anastomosis was performed on the Veteran due to the February 26, 2007 injury.  A November 2008 VA examination report reflects that during the Veteran's initial surgery on February 26, 2007, an iatrogenic injury to the bowel, near the splenic flexure, occurred.  This serosal injury to the bowel was repaired at that time.  The additional bowel injury, which required surgery on February 28, 2007, was not initially noted during the first operative procedure.  The examiner noted that the Veteran "appeared to have numerous and extended complications after the surgery and reported having had a total of eight (8) operations performed.  He reported that he was left with numerous residuals and had to have a large piece of mesh placed to the abdomen because of many postsurgical issues.  The Veteran reported that he has a "very difficult time standing, has difficulty walking, and almost every one of his daytime activities is limited because of these multiple and extremely severe residuals from this unfortunate incident that occurred in February 2007."  The examiner opined as follows:

I cannot find any specific evidence that there was carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing surgical treatment.  It appears that he had an unfortunate and completely unpredictable complication during his initial surgical procedure. This cannot be determined under any circumstance.  In this case, it is even more unfortunate that he had numerous, severe, compounding medical issues after, which cascaded even after he was transferred to another facility.  This has left him with a fair number of residuals that are severely debilitating.  However, overall, I cannot find that there was any evidence of negligence or error in judgment or carelessness provided by staff at this facility.  He suffered from a completely unpredictable complication that cannot be predicted in any circumstance.  . . . 

The Board, in its April 2012 remand, found that the November 2008 opinion was inadequate because the Veteran did not comment upon whether the Veteran's outcome was, or was not, reasonably foreseeable.  

The Board also finds that the November 2008 report is inadequate, and not probative, because the clinician did not provide a rationale as to how the Veteran's reported symptoms were related to his February 26 to February 28, 2007 VA treatment.  Rather than provide an explanation as to the likelihood that the Veteran's reported symptoms were due to his 2007 treatment, the examiner merely relayed the symptoms as described by the Veteran.  While the Veteran reported that he had eight surgeries, the clinical evidence of record does not reflect that the February 2007 treatment resulted in eight surgeries.  Moreover, the clinical evidence of record does not support that the bowel resection and anastomosis was the clinical reason for the mesh, or that the February 2007 bowel surgery resulted in difficulty standing, difficult walking, or limitation of daytime activities.  In this regard, the Board notes that the Veteran has been diagnosed with advanced multilevel degenerative spondylosis, spinal disc degeneration of the lower back, spinal degenerative joint disease of the lower back, and chronic spinal subluxation of the cervical, thoracic lumbar spine.

The Veteran underwent another VA examination in November 2012.  The November 2012 VA examination report reflects that the Veteran reported occasional sharp pains in his abdomen secondary to the mesh that was placed in 2008, and that June 2008 records note repair of a recurrent umbilical hernia with mesh.  The Board notes that the umbilical hernia repair was not predicated on the February 2007 bowel injury.  The need for the umbilical hernia repair was present prior to the bowel injury, and was in fact the reason why the Veteran was undergoing surgery in the first place in February 2007.  (The hernia surgery was postponed due to the bowel injuries.)

The February 2012 VA examination report reflects the opinion of the examiner as follows:

After review of the C-file and examination of the veteran it is my opinion that the veteran has the following gastrointestinal disorders:
1) GERD
2) Diverticulitis
3) Residuals of ventral umbilical hernia repair

In addition, it is my opinion that it is less likely than not that veteran incurred any gastrointestinal disorder as a result of active service, and in addition it is my opinion that it is less likely than not this veteran incurred any additional gastrointestinal disorder as the result of VA medical treatment, to include surgical treatment at VA.

Rationale:  Veteran reports chronic symptoms in the [left] lower quadrant of his abdomen consistent with a history of diverticulitis.  He reports avoiding certain foods otherwise he gets lots of flatulence.  Veteran reports he was placed on a diet in [approximately] 1965 for diverticulitis and veteran reports he was diagnosed with diverticulitis in [approximately] 1965 by colonoscopy, approximately 8 years after active service.  He reports use of prednisone for diverticulitis in 2011 and 2012.  There was no evidence found relating this condition to service.

Veteran reports a history of GERD.  He reports use of omeprazole and ranitidine for this condition.  He reports the medications control his symptoms.  He states if there are break through symptoms he typically will notice some regurgitation.  Veteran reports he's unsure when he was diagnosed with GERD.  Records from 2000 note a history of hiatal hernia and use of Prilosec.  There was no evidence found relating this condition to service.

Veteran also reports occasional sharp pains in his abdomen secondary to the mesh that was placed in 2008.  He reports he especially notices the mesh upon standing.  In June of 2008 records note repair of a recurrent umbilical hernia with mesh.  During an umbilical hernia repair in 2007, veteran had injury to his [left] transverse colon.  Repair was done in 2007.  There was no evidence found that veteran was having problems with this repair. . . . . .

Thus, in my opinion, veteran reports minimal problems with GERD, mild problems with diverticulitis and mild problems with the mesh used to repair his ventral umbilical hernia.  It is my opinion that it is less likely than not veteran has symptoms secondary to repair of the transverse colon [left], resection of 4 cm of colon with reanastomosis.  

The Board acknowledges the statements of the Veteran and his family members regarding his treatment at the VA facility in February 2007.  The Board also acknowledges the statement of the physician, as noted above, that there was a technical error by the surgeon which resulted in a bowel injury.  However, prior to determining whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, there must be competent credible evidence that the Veteran has an additional disability.  As noted above in the November 2012 VA examination report, the Veteran does not have an additional disability due to the February 2007 VA treatment.  38 C.F.R. § 3.361(b) (2012). 

The Veteran has not been shown to have the experience, training, or education to render a competent medical opinion.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); however, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of his gastrointestinal symptoms.  In this regard, the Board notes that the Veteran has multiple medical conditions, to include GERD and diverticulitis.  The various symptoms etiologically related to each one, and to a resectioned bowel, are not within the realm of knowledge of the lay person. 

In sum, the competent and credible evidence of record reflects that the Veteran does not have an additional current disability due to his February 2007 VA treatment.  While the Veteran may have sustained additional injuries while under VA care (two perforations of the bowel), such injuries were repaired within two days, with no chronic residuals.  There is no evidence of record that the Veteran sustained any deep, unstable, or painful scar, a fistula, a bowel disturbance with abdominal distress, or any other chronic residual.  The Board is sympathetic to the Veteran's treatment and acknowledges that he may be upset with the VA medical system; however, the probative competent clinical evidence of record does not reflect that he has chronic residuals from his February 2007 treatment. 

In addition, the Board finds that the evidence of record is against a finding that the Veteran has gastrointestinal disability caused by, or aggravated by, active service, or continuity of symptoms since service.  As noted above, the evidence does not reflect that the Veteran had diverticulitis or GERD in service, or that either disability is related to service.  

Based on the evidence of record, the Board finds that entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability is not warranted.  In addition, entitlement to service connection on a direct causation basis is not warranted.  The Board has considered the benefit of the doubt rule, but finds that it is, therefore, not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Depression

In July 2008, the Veteran filed a claim for depression as secondary to his February 2007 surgery, during which his bowel was injured.  As the Veteran is not service-connected for residuals of his 2007 surgery, he cannot be service connected for a mental disability secondary to residuals of the surgery. Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  

Although the Veteran has contended that he has gastrointestinal and other physical symptoms related to his February 2007 treatment, his reported symptoms have been related to his GERD, diverticulitis, and residuals of ventral umbilical hernia repair.  (See November 2012 VA examination report.)  He is not service connected for GERD, diverticulitis, and residuals of ventral umbilical hernia repair.  Thus, his depression, if due to those symptoms, is not related to his February 2007 VA surgery or to a service-connected disability.  

The Board has also considered whether the Veteran's depression is an additional disability due to his February 2007 VA treatment, but finds that it is not.  A November 2008 VA examination report reflects the opinion of the examiner that the Veteran "exhibits a diagnosis of Depressive Disorder NOS that is less likely than not due to the surgery."  The examiner stated that it is more likely than not that the Veteran's present depression is etiologically related to his non service-connected medical issues and a reported accident.  It was noted that the Veteran had numerous medical conditions, had been involved in a pheasant hunting accident, in which he was shot, and had been involved in a motor vehicle accident.  There is no evidence of record that these accidents are related to active service. 
'
A December 2008 VA mental health consult record reflects that the Veteran had a diagnosis of major depressive disorder.  It was noted that the Veteran was referred with reports of severe and persisting depression.  The Veteran reported that he "has suffered significant setbacks which are creating low moods and are making him feel much worse than usual."  The setbacks were noted to be "significant stressors in the recent past" which included financial strain, problems which his children were experiencing, gastrointestinal symptoms and his hernia repair surgery.  The record also reflects that the Veteran reported that he had noticed an increase in the frequency of flashbacks of his experiences in Korea in service.  He reported that he had thoughts of service on a daily basis. 

A February 2009 VA record reflects that the Veteran had a diagnosis of major depressive disorder, in partial remission. 

An October 2010 VA examination report reflects a diagnosis of PTSD based on active service.  The examiner stated that it is "more likely than not that the Veteran's] psychiatric symptoms are related to his military history." 

January 2011 VA records reflect that the Veteran's son committed suicide.  It was noted that the Veteran "has suffered a tremendous loss of his son" and the suicide was "devastating to the [Veteran]."  It was noted that he has "severe symptoms of acute episodic anxiety and a disabling sense of loss."

A November 2012 VA examination report reflects a diagnosis of PTSD.  The examiner noted that does not have more than one mental disorder diagnosed.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disability (separate and apart from his service-connected PTSD) which is causally related to active service or to his February 2007 VA medical treatment.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability is denied.

Entitlement to service connection for a gastrointestinal disability is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disability is denied.

Entitlement to service connection for depression, to include as secondary to a gastrointestinal condition, is denied.

Entitlement to service connection for a back disability is denied.


REMAND

PTSD

In an October 2010 rating decision, the RO granted an award of service connection for PTSD with an evaluation of 30 percent from February 2009.  In a December 2012 supplemental statement of the case (SSOC), the RO granted the Veteran an evaluation of 70 percent effective from November 28, 2012, the date of a VA examination.  The rating period on appeal is from February 10, 2009.

Correspondence dated in April 2009 from the Lincoln Nebraska Vet Center reflects that the Veteran was referred by a Veterans Advocacy Group for an assessment for PTSD.

An October 2010 VA examination report reflects that the Veteran had "a great benefit from working with the Vet Center LMHP and he is encouraged to continue sharing his experiences and processing his anxiety."

A September 2011 VA mental health record reflects that the Veteran "is seeing a therapist through the Vet Center and feels its helpful."

A November 2012 VA examination report reflects that the Veteran "has been in psychotherapy at the Veteran's Center.  He will see [R.S.] two sessions per month.  The Veteran has not attended group therapy due to problems with too many people."  

The Board finds that any Vet Center records may be useful in adjudicating the Veteran's claim and VA should make an attempt to obtain them

TDIU

As noted above, the Veteran has expressed disagreement with the rating of his PTSD.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to November 28, 2012 and in excess of 70 percent from November 28, 2012.  Therefore, the issue of entitlement to TDIU must also be remanded. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all Vet Center records.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent records, not already associated with the claims file. 

If the above search for records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder. 

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to November 28, 2012, and in excess of 70 percent from November 28, 2012, and entitlement to TDIU, on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


